Citation Nr: 1502575	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for arthritis in the left hip.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left ankle condition.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD) with depression.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for jungle rot (claimed as fungus infection of the toenails).

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for diabetes, type II, to include as due to in-service exposure to herbicides.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

8.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from July 1962 to January 1964.  Personnel records reflect that in November 1974, the Veteran enlisted in the Army Reserve; thereafter, in September 1975, he enlisted with the Air Force Reserve.  He served active duty with the Air Force Reserve between May 1976 and October 1976.  Thereafter, in May 1990, the Veteran again enlisted in the Army Reserve.  Personnel records indicate various weeks of active duty for training between June 1990 and January 1991.  The Veteran was then placed on active duty status  between February 1991 and August 1991.  It is unclear how long after October 1976 he served on inactive duty status with the Air Force Reserve prior to May 1990; evidence suggests that after his discharge from active duty status in August 1991, he served on inactive duty with the Army Reserve until July 1993.   Despite receipt of the Vietnam Service Ribbon and the Southeast Asia Campaign Medal, there is no indication on any of the Veteran's DD-214s or in other personnel records that he served outside the United States while on active duty or active duty for training.    

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for pes planus and continued previous denials of the other claims because the evidence presented was not new and material.  Original jurisdiction over this appeal now resides with the RO in Wichita, Kansas.

In March 2014, the Veteran testified before the undersigned Veteran Law Judge at a video conference hearing.  A transcript of the proceeding is associated with the electronic claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  By way of this decision, the Board is reopening the claim for service connection for PTSD and will remand the claim for further development.  Pursuant to Clemons, the Board has expanded the issue to be remanded as indicated on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and entitlement to service connection for diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In March 2014 at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to whether new and material evidence has been received sufficient to reopen a claim for service connection for arthritis in the left hip.

2.  In March 2014 at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to whether new and material evidence has been received sufficient to reopen a claim for service connection for a left ankle condition.

3.  In a March 1998 statement of the case, the RO continued the denial of service connection for PTSD; the Veteran did not timely appeal and the decision became final in March 1999.

4.  Resolving reasonable doubt in the Veteran's favor, evidence received since the March 1998 statement of the case relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

5.  In a March 1998 statement of the case, the RO continued the denial of service connection for jungle rot; the Veteran did not timely appeal and the decision became final in March 1999.

6.  Evidence received since the March 1998 statement of the case is new; however, it is not material as it does not raise a reasonable possibility of substantiating the claim for service connection for jungle rot.

7.  In a February 2003 rating decision, the RO denied service connection for diabetes mellitus, type II (hereinafter diabetes); the Veteran did not timely appeal and the decision became final in February 2004.

8.  Evidence received since the March 1998 statement of the case relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes, and raises a reasonable possibility of substantiating the claim.

9.  Asymptomatic moderate pes planus was noted on a May 1990 Army Reserve enlistment examination; although an accompanying Report of Medical History indicated that flat feet were "service connected", there is no supporting evidence elsewhere in the record that flat feet were incurred during a period of active duty or active duty for training or that the disability underwent an increase in severity during a period of active duty or active duty for training and the preponderance of the probative evidence is against the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for arthritis in the left hip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a left ankle condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2014).

3.  The March 1998 statement of the case is final; new and material evidence has been received and the claim seeking service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The March 1998 decision of the RO is final; no material evidence having been received, the claim of entitlement to service connection for jungle rot is not reopened and service connection for jungle rot remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The February 2003 rating decision is final; new and material evidence has been received and the claim seeking service connection for diabetes is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  The criteria for entitlement to service connection for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeals 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In March 2014, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw his appeal as to (1) whether new and material evidence had been received sufficient to reopen a claim for service connection for arthritis in the left hip and (2) whether new and material evidence had been received sufficient to reopen a claim for service connection for a left ankle condition before the undersigned Veterans Law Judge at a video conference hearing.  The request was reduced to writing in the hearing transcript on record. 

There remain no allegations of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeals of those two issues and appeal as to those claims is dismissed.

II.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10 .

Here, VA satisfied its duty to notify April 2009, September 2009 and May 2010 pre-adjudication letters.  In those letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The RO also informed him that the service connection claims for PTSD and jungle rot had previously been denied because the available evidence did not show that PTSD or jungle rot was caused by, or occurred during, active service and that his claim for diabetes was denied because the evidence did not reflect a current diagnosis of the disease. 

The duty to assist includes obtaining relevant records and providing VA examinations in certain circumstances.  In this case, VA has made numerous efforts to obtain records, to include the Veteran's service treatment records, VA treatment records and personnel records for both his active duty service with the Air Force and his service in the Army Reserve and Air Force Reserve.  In addition, the RO made numerous attempts to clarify whether the Veteran served in Vietnam and/or Kuwait; as further explained below, many of the Veteran's lay statements in support of his claims contradict the official records as to the Veteran's duties and where he served.  The Board finds, upon close consideration of the personnel files gathered and requested, that it is more than likely that any further development of the record would not lead to additional useful information that would be helpful to the Veteran. The RO requested records from the Army/Army Reserve for the period between August 1964 and August 1968 when the Veteran contends he served as a combat medic in Vietnam.  The response came back negative.  Besides the Veteran's lay statements, there is no official documentation indicating that the Veteran served in combat or served abroad in Vietnam, Kuwait or anywhere else outside of the United States.

The Board notes that the duty to assist is a two-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  The Veteran has provided no official documentation, buddy statements or other supporting evidence to demonstrate the truth of his assertion that he was in the Army Reserve prior to November 1974 or that had foreign service.  The Board finds that the RO's duty to obtain relevant records has been satisfied in this case.

The Board recognizes that the Veteran has not had VA examinations in connection with his claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Here, there is evidence that the Veteran currently has toenail fungus and pes planus.  However, as discussed further below, the evidence does not indicate an in-service event, injury or disease which would support a finding that these disabilities were incurred during or aggravated during qualifying active duty service.  As further discussed, the Board finds the only evidence of a link between service and toenail fungus or pes planus is a notation on a Report of Medical History accompanying the Veteran's Army Reserve May 1990 enlistment examination. This Report includes a statement that flat feet and "jungle rot" are service connected.  As explained below, the Board does not consider this to be particularly probative evidence because a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional.  See  LeShore v. Brown, 8 Vet. App. 406 (1995).  In short, the Board finds that such notation is not evidence establishing an in-service injury, event or disease or a link between a current disability and any event or injury during service.  Thus, the criteria set forth in McLendon are not present and therefore, VA examinations in connection with the Veteran's claims for service connection for toenail fungus and pes planus are not required.

The Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Upon careful consideration of the record, the Board determines that there is no error or issue that precludes the Board from addressing the merits of this appeal.

III.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Initially, the Board notes that several of the Veteran's claims revolve around service in the Army Reserve and the Air Force Reserve.  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470   (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's period of active duty in the Air Force) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).   Additionally, in order to achieve "Veteran" status and be eligible for service connection for disability claimed during inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA. See Mercado- Martinez v. West, 11 Vet. App. 415, 419   (1998); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

a.  PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395   (1996). 

Here, the Veteran contends he currently suffers from PTSD after having served on a C-130 gunship in Vietnam and then in the Army as a medic when he participated in at least 16 search and destroy missions.  See August 2012 Statement in Support of Claim.  The Veteran claims he was in Vietnam with the Air Force from August 5, 1963 to around the end of 1964 stationed at Da Nang.  See May 2012 Form 9.  In addition, he claimed he served in the 1968 Tet Offensive as an Army Reserve Combat Medic with the 325th General Hospital C-MED, 92nd Evac.  Id.  In addition, he alleges that between November 1990 and August 1991, he was in Kuwait as a train locomotive driver moving bombs.  Id.  

Initially, the Board points out that the Veteran's official personnel records bely the credibility of his assertions regarding service in Vietnam.  Official records demonstrate that the Veteran served in the Air Force from July 1962 to January 1964 and that he had no foreign service during such time.  See DD-214.  In addition, his personnel records indicate that he was confined at hard labor for 14 days in November 1963 for failing to repair and that due to continuing disciplinary problems an early general discharge under honorable conditions was recommended and approved.   Thereafter, in a March 1966 statement, the Veteran appealed to have his discharge changed to honorable so he could go into the Air Force Reserve.  He indicated he was working at the Ford Motor Assembly Plant at the time.  He made no mention of any Vietnam service or any medical training.   In May 1966, the Air Force Discharge Review Board reviewed the Veteran's case and found the type of discharge was equitable and proper and a "waiver" to permit reenlistment was denied.  A change in the nature of his discharge was denied again in January 1973.  The record reflects that the Veteran was able to join the Army Reserve in November 1974 and thereafter, in September 1975, he transferred into the Air Force Reserve. The Board finds it appropriate to conclude that the Veteran was, in fact, not serving in the military in any capacity between January 1964 and November 1974.  The Veteran maintains his receipt of the Vietnam Service Ribbon and a Southeast Asia Campaign Medal, as set forth on his most recent DD-214, proves he served in the Republic of Vietnam.  The Board notes, however, that the criteria for receipt of such awards do not include being physically present in-country and thus,  the awards in and of themselves cannot establish service in Vietnam.

A DD-Form 4, Enlistment Contract - Armed Forces of the United States indicates an enlistment date of September 3, 1975 into the Air Force Reserve.  Prior service was noted to be with the Air Force between July 1962 and January 1964 and with the Army Reserve between November 16, 1974 and September 2, 1975.  It was also indicated he had 1 year, 6 months and 5 days of Total Active Federal Service and 9 months and 17 days of Inactive Federal Service.  There was no indication that the Veteran had extensive service with the Army Reserve or that he had served overseas on active duty.  

The Veteran's personnel records include a Statement of Personal History dated in August 1975.  There was no mention of service in Vietnam, and the Veteran indicated he worked for Western Electric and Ford Motor Company between August 1964 and June 1970,  prior to beginning work for the C&NW Railroad.  
Beginning in 1974, it appeared that the Veteran worked for various hospitals and ambulances. Service treatment records indicate enlistment with the Army Reserve in November 1974; an enlistment examination appears in the claims file indicating assignment to the 325th General Hospital.   On the accompanying Report of Medical History, he listed Emergency Medical Technician - Ambulance as his "usual occupation."  In May 1975, the Veteran was evaluated based on his medical knowledge, such as pharmacological procedures, clinical procedures, preventative medical care, patient care and emergency care.  See May 1975 Enlisted Evaluation Data Report.  In September 1975, an AF 2095 - Assignment/Personnel Action Form indicated the Veteran was assigned to the 36th Aeromedical Evacuation Squadron at Richards Gebauer Air Force Base.  

Between May 1976 and October 1976, the Veteran was called to active duty.  In a correspondence dated in October 1976, a report was prepared regarding allegations against the Veteran for "offenses of sexual perversion."  Also in October 1976, the Veteran was assigned to a psychiatric resident at Western Missouri Mental Health Center for evaluation.  Prior to a dismissal of the charges against him regarding sexual misconduct, the Veteran testified at an Administrative Discharge Board hearing.  He indicated he was a certified paramedic for the states of Missouri, Kansas and California.  He indicated he had been assigned to the 36th Aeromedical Evacuation Squadron.   He indicated he had gone through two years of school and obtained an associate degree in emergency medical technology.  In the course of testimony, he discussed his psychiatric treatment at the Western Missouri Mental Health Clinic.  It was indicated the Veteran was evaluated after he was relieved from his duty due to the allegations against him and the Veteran stated his "problem" was "depression."  The proceedings did not bring to light any indication the Veteran had served in combat or in Vietnam.

In May 1990, the Veteran reenlisted in the Army Reserve and was called to active duty between February 1991 and August 1991.  His DD-214 does not list any foreign service or any combat related awards or honors.  

In March 1997, the RO denied the Veteran's service connection claim because there was no evidence in the service records of combat exposure or any trauma that could be considered a stressor.  The Veteran underwent a VA psychological examination in January 1997 in connection with his claim.  He stated he was in Vietnam and was delivering weapons on a gun ship in 1964.  He also indicated flying med-evac missions between 1969 and 1972.  He indicated he was in a combat zone and was fired upon frequently and saw several children killed because they were carrying flower baskets that contained grenades.  In a November 1997 record, the Veteran reported that he served in Vietnam from August 1968 to July 1969.  He said he was in maintenance at first and then "cross-trained" to medical.  

The RO has already considered the Veteran's allegation that his stressor is due to unverified service in Vietnam.  As this service has still not been verified and the Veteran has not provided new and material evidence regarding this service, such statements cannot be the basis for reopening his claim.  

However, the Veteran has provided new evidence as to his service with the Army Reserve in the 1990s which, if true, raises a reasonable possibility of substantiating his service connection claim.   In an August 2012 statement in support of claim, the Veteran alleged he served in Kuwait for operation Desert Shield from November 1990 to January 16, 1991 and Desert Strom from January 19, 1991 to August 1991. He indicated that a special train track was put in so he could move bombs "and bombs only from the ships to the war which was a 45 minute trip at 25 miles an hour."  He indicated he has a letter of commendation recognizing this service.  He went on to say:

A train with 100,000 measurement tons of ammo was thought to be sabotaged after a guard reported that he saw someone running from the train.  I volunteered to go get the train and bring it back to get it scanned with a scanner used to search the underbelly of the train.  I had a death wish at the time and it was common for me to volunteer for any and all things dangerous.  I was taken by jeep to the train and they used MPs at every crossing to keep everyone at a safe distance.  I drove the train very slowly by myself with no one else aboard.  I received another letter of commendation from the Commander of the 757 Transportation Battalion for this action.

These statements are neither cumulative nor redundant of the evidence of record in March 1998, and it raises a reasonable possibility of substantiating the claim if, on remand, the Veteran is able to provide the commendation letters as credible supporting evidence of the actual occurrence of an in-service stressor.  Such evidence could support a grant of service connection if a VA examiner were to diagnose PTSD that conforms with the DSM-IV criteria and relate the verified stressor to the PTSD diagnosis.  In light of this conclusion and the fact that new and material evidence is to be presumed credible, the Board will reopen the claim for service connection for PTSD.

b.  Jungle Rot

The RO continued the denial of service connection for jungle rot (claimed as fungus infection of the toenails) in a March 1998 statement of the case.  The receipt of the Veteran's Form 9 was untimely and in March 1999, the denial became final.  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Veteran now argues that the notation in a May 11, 1990 service examination report on which it was noted jungle rot was "service connected" should be enough to reopen and grant his claim.  He continues to allege that onset of jungle rot (or toenail fungus) was in Vietnam when he wore boots without two pairs of socks and his feet were always wet.  See March 2014 Hearing Transcript.

Upon review of the evidence considered in the March 1997 rating decision and the March 1998 statement of the case, it appears the RO did not initially consider the May 1990 examination report primarily because it was not a service treatment record from a period when the Veteran was serving on active duty.  Thus, the May 1990 report is new evidence.  The question becomes whether it is material evidence, i.e., whether it would have a reasonable possibility of substantiating the Veteran's claim.

The notation regarding service connection appears on the Report of Medical History accompanying the Veteran's enlistment examination for the Army Reserve.  As discussed previously, the Board finds the Veteran's assertions regarding service in Vietnam or anywhere outside of the United States to contradict the official military record and that the Veteran's lay statements are of questionable credibility.  There is no indication why the examiner made a notation that jungle rot was service connected and it is reasonable conclude that the Veteran made such allegation as part of reporting his medical history.  The Board finds that a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that is a VA professional, a private professional or a military examiner.  LeShore, supra.   

Although a separation examination for discharge from active duty in October 1976 was formally found to be unavailable, there is no evidence of record prior to May 1990 regarding toenail fungus or that it had onset during a period of qualifying active duty or active duty for training.   The notation that jungle rot was service connected lacks probative value as it was based on a history given by the Veteran that is unfounded in the record.  Thus, the Board must conclude that such evidence, although it was not considered by the RO prior to the 1998 statement of the case, does not serve to establish an unestablished fact necessary to grant the claim and does not raise a reasonable possibility of showing that the Veteran's toenail fungus, or jungle rot, was, in fact, caused by an event or injury during a qualifying period of service or had its onset during a qualifying period of service.

Based on the foregoing, the Board finds that material evidence has not been received that would support a grant of service connection and that the record does not support a finding of an in-service event or injury that caused toenail fungus.  Therefore, the claim for service connection for jungle rot or fungus infection of the toenails is not reopened and service connection remains denied.


c. Diabetes

Service connection for diabetes was originally denied in February 2003 because there was no indication the Veteran had a diagnosis of the disease.  VA treatment reports beginning in 2001 showed testing for hypoglycemia, but a diabetes diagnosis was absent from the record.  The Veteran did not timely appeal and the decision became final in March 2003.  In February 2009, the Veteran sought to reopen his claim.

The Veteran contends he has diabetes due to in-service exposure to Agent Orange in Vietnam.  Certain diseases, to include diabetes mellitus type II, that are associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307(a)(6).  As explained, the Veteran's personnel records do not reflect any foreign service and the Veteran's contentions of having served in Vietnam are not substantiated by any objective evidence.    In August 2013, a formal finding of lack of information required to corroborate herbicide exposure was made in association with a separate claim for service connection for prostate cancer.

However, the Veteran argues, in the alternative, that his diabetes had its onset during service given evidence of recurrent hypoglycemic episodes he contends began in the 1990s during service with the Army Reserve.  In addition, following his March 2014 hearing before the Board, he submitted evidence regarding toxins and contamination at Hamilton Air Force Base where the Veteran served during his active duty period with the Air Force between 1962 and 1964.  A statement waiving initial consideration of such evidence by the RO appears in the record.

Since the February 2003 denial and the October 2010 rating decision declining to reopen the claim, the Veteran has obtained a diagnosis of diabetes.  See November 2012 VA Treatment Record.  Such evidence is new and it is material as it relates to an unestablished fact necessary to substantiate the claim.  In addition, the Veteran has provided evidence possibly linking the onset of his diabetes to service.  
Although the record does not support granting service connection on a presumptive basis due to exposure to in-service exposure to Agent Orange, the Board is required to consider all possible theories of entitlement for service connection and thus, the Board will reopen and remand the claim for a VA examination opinion regarding the etiology of the Veteran's diabetes on a direct basis and for further development of the Veteran's allegation that his diabetes was the result of exposure to toxins, to include dioxin, at Hamilton Air Force Base between 1962 and 1964 .  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

IV.  Service Connection for  Pes Planus

The Veteran originally applied for service connection for bilateral pes planus in June 2009.  

The Veteran believes he should be service connected for pes planus based solely on the May 11, 1990 Report of Medical History that accompanied his Army Reserve enlistment examination. A notation of asymptomatic moderate pes planus was noted on the May 1990 enlistment examination and the Report of Medical History noted that flat feet were service-connected.  No explanation as to such conclusion was provided.  There is no evidence of treatment for or complaint of pes planus during a period of active duty and no indication that such condition was aggravated beyond its natural progression by a period of active duty.

As discussed above, the Board does not find the May 1990 Report of Medical History regarding service connection to be probative.  There is no indication why the examiner made a notation that flat feet were service connected and it is reasonable to conclude that the Veteran made such allegation as part of reporting his medical history.  The Board finds that a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that is a VA professional, a private professional or a military examiner.  LeShore, supra.

Although the Veteran currently has pes planus as reflected by VA treatment records, there is no probative evidence of record that the condition occurred in or was caused or aggravated by service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

The appeal for entitlement to service connection for arthritis in the left hip is dismissed.

The appeal for entitlement to service connection for a left ankle condition is dismissed.

New and material evidence having been received, the previously denied claim for service connection for PTSD has been reopened.

New and material evidence has not been received; the March 1998 statement of the case is final and the claim of entitlement to service connection for jungle rot (claimed as fungus infection of the toenails) is not reopened and service connection for jungle rot remains denied.

New and material evidence having been received, the previously denied claim for service connection for diabetes mellitus, type II, has been reopened.

Entitlement to service connection for pes planus is denied.

REMAND

Reasons for Remand: To allow the Veteran the opportunity to provide credible supporting evidence of an in-service stressor and actual exposure to toxins at Hamilton Air Force Base, to obtain outstanding treatment records and to schedule VA examinations.

Having reopened the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and entitlement to service connection for diabetes mellitus, type II, the Board finds that further development of these claims is necessary to satisfy VA's duty to assist.  The Board notes that objective evidence of alleged combat service in Vietnam has yet to be received and that the RO has obtained the Veteran's personnel and service treatment records.  Nonetheless, the record reflects continuing treatment for PTSD and contains evidence of a potential in-service stressor that took place during the Veteran's last period of duty with the Army Reserve.

In an August 2012 statement in support of claim, the Veteran alleged he served in Kuwait for operation Desert Shield from November 1990 to January 16, 1991 and Desert Strom from January 19, 1991 to August 1991. He indicated that a special train track was put in so he could move bombs "and bombs only from the ships to the war which was a 45 minute trip at 25 miles an hour."  He indicated he has a letter of commendation recognizing this service.  He went on to state:

A train with 100,000 measurement tons of ammo was thought to be sabotaged after a guard reported that he saw someone running from the train.  I volunteered to go get the train and bring it back to get it scanned with a scanner used to search the underbelly of the train.  I had a death wish at the time and it was common for me to volunteer for any and all things dangerous.  I was taken by jeep to the train and they used MPs at every crossing to keep everyone at a safe distance.  I drove the train very slowly by myself with no one else aboard.  I received another letter of commendation from the Commander of the 757 Transportation Battalion for this action.

Here, there is evidence that the Veteran may have PTSD that conforms to the DSM-IV criteria and there is potentially outstanding evidence in the form of Commendation Letters that will establish that Veteran suffered a traumatic event during service.  On remand, the RO should do any necessary further development to verify the Veteran's involvement in Desert Storm, Desert Shield and/or Kuwait. The RO should send the Veteran a notice letter, to include VA Form 21-0781, encouraging him to provide the Commendation Letters he referred to and any other evidence to support his lay statements.  If, and only if, such evidence is provided, include in the examination request for a VA examination regarding an acquired psychiatric disorder other than PTSD for an opinion regarding whether the Veteran has a diagnosis of PTSD conforming to the DSM-IV criteria that was caused by the corroborated stressor. 

The Board notes that recent treatment records indicate a diagnosis of depression and other records reflect various other psychiatric disabilities, such as adjustment disorder with depressed mood and schizophrenia.  See, i.e. October 2006 VA Treatment Record.  As consideration of all psychological disabilities are part and parcel of a claim for service connection for PTSD, they should be considered as well on remand.  The RO should be mindful of the Veteran's Administrative Discharge Review Board Testimony that he sought treatment for depression in 1976 while on active duty.  

The Veteran has maintained that he began seeking psychological treatment in 1972 at the Western Missouri Mental Health Center after having a nervous breakdown; there is also some evidence that he sought private treatment in the 1980s and/or 1990s, to include with Dr. A.H. at the Menninger's Clinic at the Bethany Hospital in Kansas City.  The RO should give the RO the opportunity to provide authorization to attempt to retrieve any outstanding private treatment records he identifies.  The Veteran should be encouraged to provide any and all supportive evidence he may have himself to strengthen his claim and expedite the process.
In regard to the Veteran's claim for service connection for diabetes, he should be provided a VA examination.  The record continues to lack objective evidence showing that the Veteran served in Vietnam and thus, actual exposure to Agent Orange cannot be conceded.  Nonetheless, there is evidence of record that the Veteran currently has diabetes and he argues his diabetes had its onset during service given his recurrent episodes of hypoglycemia.  In the alternative, he suggests that diabetes may be due to exposure to contamination, to include dioxin, at Hamilton Air Force Base where he was stationed while on active duty from July 1962 to January 1964.  On remand, the RO should encourage the Veteran to provide any evidence in support of actual exposure to toxins at Hamilton Air Force Base and to provide authorization to seek any private treatment records that might show continuing low blood sugar readings beginning during a qualifying period of active service.  A VA examiner should be asked to provide an etiology opinion based on the instructions in this remand.

Prior to scheduling the Veteran for VA examinations, the RO should update the claims file with the most recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any private treatment records, to include records that indicate continuing treatment for PTSD or other mental health disorders such as records from Dr. A.H. at the Menninger's Clinic at the Bethany Hospital in Kansas City or from after his alleged nervous breakdown in 1972 at the Western Missouri Mental Health Center.  Also encourage him to provide any evidence of continuing treatment for hypoglycemic episodes or low blood sugar readings beginning during a period of qualifying active duty service and continuing thereafter.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Provide the Veteran a notice letter offering him an additional opportunity to corroborate his alleged stressor involving service in Kuwait, to include the Commendation Letters referenced in his August 2012 Statement in Support of Claim and a filled out VA Form 21-0781.

4.  Perform any appropriate development to verify the Veteran's service in support of Desert Storm, Desert Shield and/or in Kuwait and make a formal finding as to whether the Veteran's claimed in-service stressor is confirmed.

5.  Perform any appropriate development to verify actual exposure to toxins, to include dioxin, at Hamilton Air Force Base. 

6.  After the above development is completed, the RO should schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service.

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination. The examination should indicate that this has been accomplished. 

The examiner is required to answer the questions regarding PTSD if, and only if, the record contains evidence corroborating the Veteran's alleged in-service stressor.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record, personnel records and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have PTSD under DSM-IV standards? 

b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences, to include a corroborated in-service stressor.

c)  If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.
The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

7.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate specialist, for an opinion as to the nature and etiology of the Veteran's diabetes mellitus, type II.

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination. The examination report should indicate that this has been accomplished. 

The examiner should specifically opine as to the etiology and onset of hyperglycemia and whether such evidence supports the conclusion that it is at least as likely as not that the Veteran's diabetes had its onset during his active military service.

The RO should also consider the evidence of contamination on Hamilton Air Force Base and opine as to whether it is at least as likely that the Veteran's diabetes is the result of a disease or injury incurred during his active military service, to include exposure to contamination and toxins, to include dioxin, at the Hamilton AFB between July 1962 and January 1964, as it is the result of some other cause or factor. 

The examiner should note that the Veteran contends his diabetes is due to exposure to Agent Orange in Vietnam; however, the Veteran's service in Vietnam and exposure to Agent Orange have not been verified.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

7.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


